



Exhibit 10.2


SUPPLY CONTRACT FOR LSFO, DIESEL AND MATS FUEL


This Supply Contract for LSFO, Diesel and MATS Fuel (“Contract”) is made as of
this 18th day of February, 2016, by and between Hawaiian Electric Company, Inc.
(“Hawaiian Electric”) and Chevron U.S.A. Inc., through its division Chevron
Products Company (“Seller”). Hawaiian Electric and Seller are each a “Party” and
collectively the “Parties” to this Contract. This Contract shall become
effective as provided in Section 2.3 below.


WHEREAS, Hawaiian Electric is in the business of generation, transmission and
distribution of electrical power on the island of Oahu, State of Hawaii; and


WHEREAS, Seller is a supplier of low sulfur fuel oil (“LSFO”), low sulfur diesel
(“Diesel”), and Mercury and Air Toxic Standards (“MATS”) compliant fuel (“MATS
Fuel”) (singularly and collectively, “Fuel”) with delivery and transportation
capabilities and desires to supply and deliver to Hawaiian Electric Fuel that
meets Hawaiian Electric’s utility generation requirements; and


WHEREAS, Hawaiian Electric will purchase from Seller 100% of its Fuel volume
requirements for O’ahu, equaling approximately 6.5 million barrels per year of
LSFO and/or MATS Fuel as required to meet the Environmental Protection Agency’s
MATS rules for use at Hawaiian Electric’s Kahe Power Plant located in Kapolei,
Hawaii (“Kahe”) and Waiau Power Plant located in Pearl City, Hawaii (“Waiau”);
and


WHEREAS, Seller represents that it is equipped and has the ability to supply
Fuel of such suitable type and quality and in a quantity sufficient to meet all
of Hawaiian Electric’s Oahu Fuel volume requirements; and


WHEREAS, Seller is willing to sell and deliver such suitable Fuel to Hawaiian
Electric and Hawaiian Electric is willing to purchase and receive such Fuel from
Seller under the terms and conditions set forth hereinafter.


NOW, THEREFORE, it is mutually agreed by the Parties hereto as follows:


ARTICLE I
DEFINITIONS


Except where otherwise indicated, the following definitions shall apply
throughout this Contract.


1.1
“Affiliate”, except where otherwise expressly provided, means an entity
controlling, controlled by or under common control with Seller or Hawaiian
Electric, as the case may be. For the purposes of this definition “control”
(including with correlative meanings, “controlling,” “controlled by,” and “under
common control with”) means the power to direct or cause the direction of the
management and policies of such entity, directly or indirectly, whether through
the ownership of a majority of voting securities, by contract or otherwise, and
it being understood and agreed that with respect to a corporation, limited
liability company, or partnership, control shall mean direct or indirect
ownership of equal to or more than 50% of the voting stock or limited liability
company interest or general partnership interest or voting interest in any such
corporation, limited liability company or partnership.

1.2
“API” means American Petroleum Institute, a long-established petroleum industry
organization.

1.3
“ASTM” means the American Society for Testing and Materials, a long-established
source of standard testing and evaluation methods for petroleum.

1.4
“barrel” means 42 American bulk gallons at 60 degrees Fahrenheit (“DF”).

1.5
“BPTF” means Hawaiian Electric’s Barbers Point Tank Farm, a fuel receiving,
storage and



1

--------------------------------------------------------------------------------





distribution facility located in Barbers Point area of O’ahu, in Campbell Estate
Industrial Park, Kapolei, Hawaii.
1.6
“BTU” and “BTU content” means British Thermal Unit and refers to the standard
assessment of Fuel’s gross heating value or gross heat content of Fuel
determined in accordance with the test method specified in this Contract.

1.7
“business day” shall mean Monday through Friday, except for a day as to which
physical locations of commercial banks in Honolulu, Hawaii are closed for
business to the public due to a scheduled holiday.

1.8
“Certificate of Quality” or “Quality Certificate” means the formal document
recording the Seller’s laboratory determination of quality and BTU content of a
particular sample which represents a specific Delivery, said laboratory
determinations having been performed in accordance with the test methods
described herein.

1.9
“Commission” means the State of Hawaii Public Utilities Commission.

1.10
“Commission Approval Order” is defined in Section 2.2 below.

1.11
“Consumer Advocate” means the Division of Consumer Advocacy of the Department of
Commerce and Consumer Affairs of the State of Hawaii.

1.12
“Contract” means this Supply Contract for LSFO, Diesel and MATS Fuel between
Seller and Hawaiian Electric.

1.13
“day” or “days“ means a calendar day of 24 hours.

1.14
“Deliver”, “Delivery”, “Deliveries” or “Delivered” refers to the transfer of
title or physical movement of Fuel by Seller and purchased by Hawaiian Electric.

1.15
“Delivery Status Against Ratable” means the calculated figure equal to
cumulative Deliveries of Fuel as of a specific day in a month where said
Deliveries for the month which includes the specified day less the cumulative
Nominations on a Contract-to-date basis as of that same specific day in a month.

1.16
“DF” means degrees Fahrenheit.

1.17
“Diesel” means low sulfur diesel, of the quality specified herein, which may be
blended with LSFO to produce MATS Fuel.

1.18
“DOT” means the Department of Transportation of the State of Hawaii and/or of
the United States, as the case may be.

1.19
“Effective Date” is defined in Section 2.3 below.

1.20
“Extension” means any Contract term in addition to and after the Original Term,
each of which is a consecutive 12-month period beginning January 1.

1.21
“Final Sample” is defined by the mode of delivery which is detailed in Section
6.4 below.

1.22
“Fuel” means singularly and collectively LSFO, Diesel, and MATS Fuel suitable
for use as a boiler fuel of the quality specifications described herein.

1.23
“gallon” means a United States liquid gallon of 231 cubic inches at 60 DF.

1.24
“Governmental Authority” means any international, foreign, federal, state,
regional, county, or local Person having governmental or quasi-governmental
authority or subdivision thereof, including recognized courts of Law, or other
body or entity of competent jurisdiction.

1.25
“G.S.V.” means gross standard volume in U.S. Barrels at 60 DF.

1.26
“Independent Inspector” means a qualified third-party petroleum inspection
contractor acceptable to both Parties providing petroleum sampling, measurement
and other services before, during and after a Delivery.

1.27
“Inter-island Supply Contract” means that certain Inter-island Supply Contract
for Petroleum Fuels, dated February 18, 2016, by and between Hawaiian Electric
Co., Inc., Hawaii Electric Light Company, Inc. and Maui Electric Company,
Limited, and Chevron U.S.A. Inc. (through its division Chevron Products
Company).

1.28
“Law” means any law, decree, directive, judgment, order, decision,
interpretation, enforcement, statute, code, ordinance, rule, regulation, treaty,
convention or any action, direction or intervention or other requirement of any
Governmental Authority.



2

--------------------------------------------------------------------------------







1.29
“Line Displacement Stock” means Fuel Delivered (i) to displace Fuel from BPTF
piping to Hawaiian Electric’s Kahe or Waiau pipelines during any shutdown of
operations of such facilities for reasons including but not limited to
emergency, inspection, repair, or maintenance; (ii) to heat up BPTF piping,
Hawaiian Electric’s Kahe or Waiau Pipelines subsequent to any shutdown; or (iii)
to be used as reasonably required for the use or operation of such facilities in
order to facilitate the movement of Fuel into Hawaiian Electric’s tankage at
BPTF, Kahe and Waiau.

1.30
“LSFO” means low sulfur fuel oil produced in conformity with the provisions of
the quality specified herein.

1.31
“Marine Delivery” or “Marine Deliveries” means a Delivery of Fuel and/or the
components thereof, including blendstock, all or part of which are Delivered by
Seller from a marine vessel to Hawaiian Electric’s receiving and storage tanks.

1.32
“MATS Fuel” means a liquid-based fuel, namely LSFO proportionately blended with
Diesel, intended by Hawaiian Electric to satisfy the Environmental Protection
Agency’s MATS rules and regulations or any similar rules and/or regulations.

1.33
“month” means a calendar month.

1.34
“Nominated” and “Nomination” means the amount of Fuel specified by Hawaiian
Electric to be sold and Delivered by Seller and purchased and received by
Hawaiian Electric for a specified month. All Nominated volumes shall specify the
type and quantity, including the ratio of LSFO and Diesel for MATS Fuel
required.

1.35
“Original Term” is defined in Section 2.1 below.

1.36
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity.

1.37
“Party” and “Parties” are defined in the first paragraph above.

1.38
“Pipeline Blend” means a mixture of Seller’s Pipeline Fill and Fuel.

1.39
“Pipeline Delivery” or “Pipeline Deliveries” means a Delivery of Fuel and/or the
components thereof, including blendstock, all or part of which are Delivered by
Seller to Hawaiian Electric’s receiving and storage tanks at BPTF.

1.40
“Pipeline Fill” means the petroleum residing in the pipelines through which
Seller makes Delivery of Fuel to Hawaiian Electric.

1.41
“Ratable” means a volume that is proportional, able to be rated or estimated.

1.42
“Representatives” of a Party shall mean the respective officers, directors,
members, managers, employees, and agents of such Party or its Affiliates.

1.43
“Refinery” means Seller’s oil refining and related facilities located in the
Barbers Point area of O’ahu, in Campbell Estate Industrial Park, Kapolei,
Hawaii.

1.44
“Reverse Line Displacement” means an operation where Hawaiian Electric pumps
Hawaiian Electric’s Fuel into the pipeline which Seller uses to Deliver Fuel to
Hawaiian Electric in order to displace Seller’s Pipeline Fill.

1.45
“Specification” means the fuel quality specifications applicable to Fuel as
described herein and stated in Exhibit A.

1.46
“Term” means the Original Term and any Extension(s).

1.47
“Terminalling Agreement” means that certain Fuels Terminalling Agreement, dated
February 18, 2016, by and between Chevron U.S.A. Inc. (through its division
Chevron Products Company) and Hawaii Electric Light Company, Inc.

1.48
“USD” means currency denominated in U.S. dollars.

1.49
“Year” means a calendar year.



3

--------------------------------------------------------------------------------











ARTICLE II
TERM


Section 2.1:    Term. The initial term of this Contract (“Original Term”) shall
be from the Effective Date through and including December 31, 2019, and shall
continue in succession thereafter for one or more Extensions, each a period of
twelve (12) months, beginning each successive January 1, unless Hawaiian
Electric or Seller gives written notice of termination at least one hundred
twenty (120) days before the beginning of an Extension.


Section 2.2:    Regulatory Approval.


(a)Hawaiian Electric will file an application with the Commission requesting
approval of this Contract following its execution. This Contract is contingent
upon the issuance of a decision and order by the Commission that (i) approves
this Contract and its pricing and terms and conditions, (ii) is in a form deemed
to be reasonable by Hawaiian Electric, in its sole discretion; and (iii) allows
Hawaiian Electric to include the reasonable costs incurred by Hawaiian Electric
pursuant to this Contract in its revenue requirements for ratemaking purposes
and for the purposes of determining the reasonableness of Hawaiian Electric’s
rates and/or for cost recovery above those fuel costs included in the base rate
through Hawaiian Electric’s Energy Cost Adjustment Clause, hereinafter, the
“Commission Approval Order”.


(b)Without limiting the foregoing, Seller understands that the Commission
Approval Order may not be in a form deemed to be reasonable to Hawaiian Electric
if it (i) contains terms and conditions deemed to be unacceptable to Hawaiian
Electric, in its sole discretion, or (ii) it denies or defers ruling on any part
of the Commission application, or (iii) is not final (or deemed to be final by
Hawaiian Electric, in its sole discretion), because the Commission Approval
Order has been appealed or Hawaiian Electric is not satisfied that no party to
the proceeding in which the Commission Approval Order is issued, or other
aggrieved person with the right to appeal, intends to seek a change in such
Commission Approval Order through motion or appeal.


(c) If Hawaiian Electric has not received a final or interim Commission Approval
Order and provided Seller written notice of the same by October 1, 2016 or if
Hawaiian Electric’s request for Commission approval of this Contract is denied
in whole or in part, then either Seller or Hawaiian Electric may terminate this
Contract by providing written notice of such termination delivered to the other
prior to the Effective Date, as it is defined in Section 2.3. In such event of
termination, each Party shall bear its own respective fees, costs and expenses
incurred prior to termination, if any, in preparation for performance hereunder,
and the Parties shall have no further obligation to each other with respect to
this Contract except for indemnity and any confidentiality obligations assumed
by the Parties hereunder.


Section 2.3:    Effective Date. This Contract shall become effective on the date
(“Effective Date”) of receipt by Hawaiian Electric of the Commission’s final or
interim Commission Approval Order, and Hawaiian Electric will provide Seller
with written notice of the same within five (5) business days from receipt by
Hawaiian Electric. Alternatively, the Parties may agree in writing that some
other date shall be deemed the Effective Date. Neither Party shall have any
binding obligations under this Contract until the Effective Date, except that
the Parties agree that upon full execution of this Contract they will be bound
by Section 2.2 (Regulatory Approval), Section 11.1 (Force Majeure), Section 12.1
(Compliance with Laws and Regulations), Section 14.1 (Indemnity) and all
provisions of Article XVI and Article XVII.










4

--------------------------------------------------------------------------------





ARTICLE III
QUANTITY


Section 3.1:    Quantity of Fuel To Be Delivered. Subject to the terms and
conditions herein, Seller shall sell and Deliver to Hawaiian Electric, and
Hawaiian Electric shall purchase and receive from Seller, 100% of Hawaiian
Electric’s volume requirements for Fuel on O’ahu at a reasonably uniform rate
during each month. […] If Seller agrees to deliver the additional volume(s)
requested, the pricing for such volume(s) will be determined as specified in
Exhibit B.


Section 3.2:     Transitioning To and From MATS Fuel. In addition to the other
requirements of Section 3, including with regard to Nomination, Hawaiian
Electric will notify Seller a […] of the requested first Delivery date each time
a specific generating unit transitions to or from MATS Fuel. This notification
will include the average expected daily consumption for each generating unit
being transitioned and the ratio of Diesel and LSFO for MATS Fuel for each
production train being transitioned to MATS Fuel.


Section 3.3:    Nomination and Designation of Delivery Amounts.
(a)Hawaiian Electric shall provide Seller with written notice of Hawaiian
Electric’s Nominated volume of Delivery for each month at least […] prior to the
beginning of that month. In addition to the volume Nomination, Hawaiian Electric
shall also provide a written indication of the volume Hawaiian Electric
anticipates purchasing for the calendar month following the month for which the
Nomination is provided. All Nominated volumes shall specify the type and
quantity of Fuel and Diesel and LSFO ratios for MATS Fuel.
(b)No later than […], Seller will in writing, via email, provide Hawaiian
Electric with a proposed schedule of Pipeline Deliveries and Marine Deliveries
(“Delivery Schedule”) to be made for the following […]. The proposed Delivery
Schedule shall specify the type of Delivery, whether Pipeline Delivery or Marine
Delivery, approximate quantity and the approximate date. The Deliveries are to
be made at reasonably regular intervals. Hawaiian Electric shall notify Seller
of its acceptance or rejection of the proposed Delivery Schedule […] of receipt.
Should Hawaiian Electric fail to provide notice to Seller of its acceptance,
conditional acceptance or rejection of the Delivery Schedule prior to the end of
[…], Hawaiian Electric shall be deemed to have accepted the Delivery Schedule.
If Hawaiian Electric rejects the proposed Delivery Schedule because the date or
volume of an individual Delivery is unacceptable, Hawaiian Electric shall advise
Seller in writing as soon as possible thereafter of a satisfactory alternate
Delivery date or alternate Delivery quantity.
(c)Seller shall notify Hawaiian Electric in writing of any change in the
accepted Delivery Schedule due to any of the following causes with respect to
each individual Delivery as soon as practicable after it shall become known to
Seller:
(1)
A change in the volume of an individual Pipeline Delivery, if such change is in
excess of […] of the previously advised Delivery volume or a change in the



5

--------------------------------------------------------------------------------





volume of an individual Marine Delivery, if such change is in […] barrels of the
previously advised Delivery volume; or
(2)
A change in the date of an individual Delivery, if such change is greater than
[…] from the previously advised date.

(d)Hawaiian Electric shall not be required to take Delivery of more than […] of
a month’s Nominated volume in any […]. Seller shall not be required to make
Delivery of more than […]of a month’s Nominated volume in any […] consecutive
day period. Seller will make commercially reasonable efforts to plan its
Pipeline Deliveries and Marine Deliveries such that it shall have a […].
(e)Seller and Hawaiian Electric shall make commercially reasonable efforts to
coordinate their separate marine and pipeline shipments into and out of Hawaiian
Electric’s BPTF to minimize operational difficulties and costs, including but
not limited to tankage availability and vessel demurrage.
(f)Unless waived by Hawaiian Electric and subject to tank availability, the
physical volume of Seller’s Marine Deliveries of Fuel shall be limited to […] of
any month, except during months when Seller’s Fuel production facilities at the
Refinery are not operating or when Hawaiian Electric’s Nominated rate of
Delivery for the month of the Marine Delivery is in excess of the maximum
quantity Seller is obligated to supply.
(g)If due to reasons other than an event of Force Majeure, the Delivery schedule
provided by Seller indicates that anticipated Pipeline Deliveries and Marine
Deliveries of Fuel for the cumulative quantity of its Deliveries to Hawaiian
Electric during a given period of this Contract will […].
(h)[…]




6

--------------------------------------------------------------------------------











ARTICLE IV
QUALITY


Section 4.1:    Quality of Fuel To Be Delivered. The quality of Fuel to be sold
and Delivered hereunder shall comply with the Specifications for Fuel, attached
hereto as Exhibit A, and made a part hereof (the “Specifications”), and meet all
applicable Laws.


ARTICLE V
PRICE


Section 5.1:    Pricing. Pricing of Fuel under this Contract shall be as set
forth on the attached Exhibit B.


Section 5.2:    Rounding. All prices, price formula component value averages and
other sums payable with respect to Fuel purchased hereunder shall be stated in
the nearest hundredths of a dollar unless specifically provided otherwise as in
Exhibit B and Exhibit C.


Section 5.3:    Fees, Taxes, Assessments, Levies and Imposts.


(a)In addition to all other amounts payable by Hawaiian Electric under this
Contract, Hawaiian Electric shall reimburse Seller for all taxes, assessments,
levies and imposts of whatsoever kind or nature imposed on Seller by any
governmental or quasi-governmental body, as adjusted, modified or revised from
time to time, including without limitation the Hawaii General Excise Tax, the
Hawaii Use Tax, the Hawaii Environmental Response Tax and U.S. Customs duties
with respect to the importation and sale of Fuel, its feedstock or its
components under this Contract or the receipt by Seller of payments hereunder.
Notwithstanding the foregoing and any illustrative schedule of prices herein,
Hawaiian Electric shall not be required to reimburse Seller under this Section
5.3 for any tax measured by or based on the net income of Seller or for real
property taxes or to duplicate any item of expense of Seller which is recovered
by Seller under the billing pricing under Section 5.1.


(b)As to the reimbursement of Seller for U.S. Customs duties, the per barrel
amount to be reimbursed by Hawaiian Electric shall be equal to the actual per
barrel rate of U.S. Customs duties charged Seller for Fuel, its feedstock or its
components imported from sources outside of the U.S. during in the calendar
quarter immediately preceding the calendar quarter of the Nominated month of
Delivery. If the foregoing is imported from sources subject to different customs
duty rates, the reimbursement fee per barrel shall be based on the average of
the U.S. Customs duty per barrel rates weighted by the respective volume of
material imported from the various sources during the calendar quarter in
question. The accuracy of the reimbursement per barrel payable by Hawaiian
Electric pursuant to this Section 5.3(b) may upon written request be verified by
an independent auditor chosen by Seller and subject to Hawaiian Electric’s
acceptance, such acceptance not to be unreasonably withheld. Seller and Hawaiian
Electric shall share equally the cost of such independent verification to the
extent that such verification would not otherwise have been routinely performed
for Seller by the independent auditor.


Section 5.4: […]










7

--------------------------------------------------------------------------------











ARTICLE VI
DELIVERY


Section 6.1:    Notification of Marine Delivery.


(a)Seller shall provide Hawaiian Electric with updates on the anticipated
arrival date of its vessel and expected date for commencing the Marine Delivery
and otherwise comply with the notice provisions of Section 3.3.


(b)The Parties shall mutually coordinate the Delivery of Fuel. With regard to
Marine Deliveries, Seller shall provide Hawaiian Electric a proposed […]
shipment period or window for Delivery of Fuel no later than […]. Hawaiian
Electric shall use reasonable efforts to accommodate Seller’s proposed
[…]shipment period, however, should Hawaiian Electric be unable to accommodate
Seller’s proposed […]shipment period:


1.
Hawaiian Electric may reject Seller’s proposed […]upon providing Seller notice
no later than […] from the receipt of Seller’s notification.



2.
Seller may propose an alternate […] period, where such alternate shipment period
is within five (5) days of the date of Seller’s first proposed […] day shipment
period. Notice may be given by email or telephone.



3.
Seller shall provide Hawaiian Electric the intended volume of Fuel to be
Delivered to Hawaiian Electric via marine vessel subject to a variation of […]
with respect to the actual physical volume Delivered and a proposed […]. Notices
may be given by email or telephone.



(c)[…]


(d)Delivery of Marine Cargo.


1.
Seller may Deliver LSFO, LSFO blendstock, MATS Fuel, MATS Fuel blendstock, or
Diesel Fuel from Seller’s vessel into Hawaiian Electric’s BPTF. The volume of
Seller’s Marine Delivery shall conform to the provisions of Section 3.3 herein
unless



8

--------------------------------------------------------------------------------





it has received prior written approval from Hawaiian Electric.


2.
If requested by Hawaiian Electric and in order to verify proper line-ups and
procedures, for the first Marine Delivery under the Term of this Contract,
Seller’s control operator shall be present at Hawaiian Electric’s control room
for the entire duration of the Marine Delivery, at no cost to Hawaiian
Electric. For all subsequent Marine Deliveries and at Hawaiian Electric’s option
and cost, Seller’s control operator shall be present at Hawaiian Electric’s
control room for the entire duration of the Marine Delivery, or at Hawaiian
Electric’s option, the control operator may be present only for the beginning
and end of the Marine Delivery. […].



(e)Title and Risk of Loss for a Marine Delivery. Title to the Fuel and the risk
of loss of the Fuel and components Delivered from Seller’s vessel or from the
Refinery in conjunction with a Marine Delivery shall pass from Seller to
Hawaiian Electric at the BPTF as soon as the quality of the Fuel so Delivered is
determined by Seller to meet the specifications set forth in this Contract,
subject to Hawaiian Electric’s timely verification, or at Hawaiian Electric’s
option, Hawaiian Electric’s verbal notice to Seller allowing release for
shipment prior to verification.


(f)Determination of Quantity and Quality. The quantity and quality Delivered by
marine vessel shall be determined in the manner specified in Section 6.4 of this
Contract, except as follows:


1.
Seller agrees to advise the Independent Inspector, prior to commencing a Marine
Delivery of Fuel or any component thereof from Seller’s vessel, the API gravity
and flash point in degrees Fahrenheit shown on the port of loading Quality
Certificate representing the quality of said Fuel or component thereof.    



2.
In order to reduce the likelihood of Seller’s Marine Delivery of Fuel, Fuel
blendstock, or component thereof resulting in quality problems occurring in
Hawaiian Electric’s receiving tank(s), Seller agrees to test a volumetric
weighted average composite of samples representative of the Fuel, Fuel
blendstock or component thereof to be shipped to Hawaiian Electric’s receiving
tanks (“Precautionary Sample”). The Precautionary Sample shall be drawn after
the arrival of the vessel in Hawaii state waters, but prior to the commencement
of the Marine Delivery, and shall be tested by Refinery’s laboratory. Seller
agrees that should a pre-discharge computer blend simulation representing the
quality of a volumetric weighted average mixture of the Precautionary Sample,
components of the Marine Delivery in questions previously shipped to Hawaiian
Electric’s receiving tanks and other Fuel, Fuel blendstock or components
available to be shipped from the Refinery reasonably indicate the Marine
Delivery in question will not conform to the quality specified in Exhibit A.
Seller will instruct the vessel operator not to commence Delivery of its cargo
to Hawaiian Electric’s receiving tanks without Hawaiian Electric’s express
permission.



3.
The quality and BTU content of the Fuel Delivered shall be determined on the
basis of a volumetric weighted average composite of samples drawn from Hawaiian
Electric’s receiving tank(s) in such manner as to be representative of the
entire Marine Delivery (“Tank Final Sample”). The Tank Final Sample shall be
divided and otherwise handled in accordance with the provisions of Section
6.4(c).



9

--------------------------------------------------------------------------------







4.
Quantity of the Fuel Delivered via a Marine Delivery shall be determined at the
time of each Marine Delivery by gauging Hawaiian Electric’s tank(s) before and
after pumping. Quantities sold and Delivered pursuant to this Section 6.1. shall
be calculated in accordance with the current measurement standards adopted by
industry, ASTM, API and other recognized standard-setting bodies as are
applicable in the opinion of the Independent Inspector and shall be expressed in
G.S.V., U.S. barrels at 60 DF.



Section 6.2:    Pipeline Deliveries.


(a)No later than […].


(b)Seller shall notify Hawaiian Electric of any change in the proposed Delivery
Schedule due to any of the following causes with respect to any Delivery when it
shall become known to Seller:


1.
A change in the volume of an individual Pipeline Delivery if such change […] of
the previously advised Delivery volume; or



2.
A change in the date of an individual Delivery, if such change is […]from the
previously advised date; or



3.
[…].



(c)Pipeline Delivery of Fuel, […] from the Refinery shall be made by pipeline
from the Refinery into Hawaiian Electric’s BPTF. Title and risk of loss shall
pass to Hawaiian Electric where Refinery pipelines interconnect with Hawaiian
Electric’s BPTF pipelines at the point where the pipelines intersect the
boundary line between the Refinery property and Hawaiian Electric’s BPTF
property.


(d)Pipeline Delivery of Diesel Fuel […] from Refinery tankage made by Seller’s
distribution pipeline from the Refinery to Hawaiian Electric’s Waiau or an
existing direct connection to a third-party diesel pipeline employed under an
appropriate throughput agreement with Hawaiian Electric. Title and risk of loss
of such Diesel shall pass to Hawaiian Electric as Diesel passes the flange
connecting Seller’s distribution pipeline to Hawaiian Electric’s BPTF, Hawaiian
Electric’s Waiau, or existing third-party diesel pipeline as applicable.


Section 6.3:    Delivery Rates.


(a)Hawaiian Electric shall not be required to take Delivery, and Seller shall
not be required to make Delivery of more than […]. Seller shall make reasonable
good faith efforts to plan its Pipeline Deliveries such that it shall have a
Ratable Delivery […].


(b)Unless waived in advance by Hawaiian Electric, and subject to Hawaiian
Electric tank


10

--------------------------------------------------------------------------------





availability, the physical volume of Seller’s Deliveries of Fuel shall be
limited to […] for any individual Pipeline Delivery.


Section 6.4:    Quality Determination.


(a)All samples, measurements and determinations drawn, taken and made,
respectively, under this Section 6.4 shall be for Fuel in Seller’s tank prior to
Pipeline Delivery, however the quality determination for MATS Fuel Deliveries
will be based on […]. All such samples shall be considered Final Sample and will
be drawn by Seller unless Hawaiian Electric elects to have samples drawn under
the supervision of the Independent Inspector. Seller and Hawaiian Electric will
share equally the cost of the Independent Inspector


(b)The quality and BTU Content of the Fuel Delivered shall be determined on the
basis of a volumetric weighted average composite of samples drawn from Seller’s
issuing tank(s) at Seller’s Refinery for Pipeline Deliveries, or the vessel’s
composite sample for Marine Deliveries, in such manner as to be representative
of each individual Delivery (“Final Sample”).


(c)The Final Sample shall be divided into a minimum of three (3) parts as
follows:


1.
One part shall be provided to Seller’s laboratory for analysis to determine
quality including BTU Content per barrel.



2.
One part shall be provided to Hawaiian Electric for the purpose of verifying
Seller’s determinations.



3.
At least one part shall be sealed and provided to the Independent Inspector to
be retained for a period of at least three (3) months.



(d)Seller agrees to provide Hawaiian Electric with a copy of Seller’s
Certificate of Quality of Fuel Final Sample, and shall provide this prior to
shipment of the Fuel. Seller agrees to provide API gravity to Independent
Inspector prior to the shipment of the Fuel.


(e)Hawaiian Electric shall have the right to perform laboratory analyses in
order to verify the results of Seller’s laboratory analyses; provided however,
that such verification analyses shall be performed in a timely manner. Seller
and Hawaiian Electric will make reasonable good faith efforts to evaluate BTU
Content and exchange results within […] of the completion of the Pipeline
Delivery.


(f)In order to eliminate or minimize the volume of […].


(g)If Hawaiian Electric elects not to commence Pipeline Delivery operations by
displacing Seller’s Pipeline Fill with Hawaiian Electric’s Fuel, or if such
displacement is operationally unfeasible or impractical for any other cause,
Seller and Hawaiian Electric recognize that the Fuel received by Hawaiian
Electric in a Pipeline Delivery may be a blend which includes some amount of
Seller’s Pipeline Fill (“Pipeline Blend”). In such instance, the specification
of Seller’s Pipeline Fill shall be determined by Seller on the basis of Seller’s
samples representative of the contents of the storage tank from which Seller’s
Pipeline Fill was issued. Seller agrees to provide Hawaiian Electric, Hawaiian
Electric’s representative and the Independent Inspector with a copy of its
laboratory analysis of the quality of Seller’s Pipeline Fill prior to commencing
the Pipeline Delivery.


11

--------------------------------------------------------------------------------









(h)If the pipeline fill between Seller and Hawaiian Electric does not meet the
specifications listed in Exhibit A, Seller agrees to perform a pre-shipment
computer blend simulation representing the quality of Seller’s Fuel from the
issuing tank(s) as indicated in the relevant Certificates of Quality or
preliminary laboratory analyses of the Final Samples and the quality of Seller’s
Pipeline Fill as indicated in the relevant laboratory analyses. The computer
blend simulation shall provide preliminary confirmation of the Pipeline Blend’s
conformance with the limits for API gravity, viscosity and percent by weight
sulfur content specified in Article IV. Seller agrees to provide Hawaiian
Electric or Hawaiian Electric’s representative and the Independent Inspector a
copy of the computer blend simulation results prior to shipment. Seller agrees
that under no circumstances shall it make a Delivery of Fuel to Hawaiian
Electric should the computer blend simulation or any other information available
to Seller indicate a quality problem with the Fuel or Pipeline Blend, without
Hawaiian Electric’s express written permission.


(i)The quantity of Fuel in a Pipeline Delivery shall be determined at the time
of each Pipeline Delivery by gauging Seller’s issuing tank(s) immediately before
and after pumping under the supervision of the Independent Inspector. Should
Hawaiian Electric elect to perform a Reverse Line Displacement, the total
quantity of Fuel Delivered to Hawaiian Electric shall be reduced by reference to
the rise in Seller’s tank(s) receiving Seller’s Pipeline Fill, determined by
gauging such tank(s) immediately before and after pipeline displacement under
the supervision of the Independent Inspector. Both Hawaiian Electric and Seller
agree that if measurement of Seller’s tank(s) is, in the opinion of the
Independent Inspector, considered to have been rendered inaccurate for reasons
including, but not limited to, operational constraints or inadvertent transfer
of Fuel or of Seller’s Pipeline Fill within Seller’s facilities, then the
quantity of Fuel or Seller’s Pipeline Fill may be determined by gauging Hawaiian
Electric’s receiving tank(s) before and after pumping under the supervision of
the Independent Inspector


(j)Quantities of Fuel sold and Delivered by Seller and purchased and received by
Hawaiian Electric hereunder shall be calculated in accordance with the current
measurement standards adopted by industry, ASTM, API and other recognized
standard-setting bodies as are applicable in the opinion of the Independent
Inspector and shall be expressed in U.S. barrels at 60 DF.


Section 6.5:    Disputes Regarding Quality or Quantity.


(a)Quantity Disputes. If Hawaiian Electric or Seller has reason to believe that
the quantity of Fuel for a particular Delivery is incorrect, the Party shall
within five (5) days of the date of Delivery, present the other Party with
documentation supporting such determination and the Parties will confer, in good
faith, on the causes for the discrepancy and shall proceed to correct such
causes and adjust the quantity, if justified, for the Delivery in question as
specified in this Section 6.5, Section 8.2 and Section 17.4.


(b)Quality Disputes.


1.
The quality of Fuel sold and Delivered to Hawaiian Electric shall be determined
on the basis of Seller’s Certificate of Quality of the Fuel provided by the
Seller. Each shipment of Fuel to Hawaiian Electric shall comply with the
Specifications subject to Section 4.1.



2.
The official BTU Content determination shall be as reported in Seller’s
Certificate of Quality, provided that the arithmetic difference between Seller’s
and Hawaiian Electric’s laboratory results is equal to or less than the then
existing ASTM reproducibility standard (currently 0.4 MJ/kg, which the Parties
shall deem to be equivalent to a fixed standard of 60,000 BTU per barrel) for
test D-240. If the difference between Seller’s and Hawaiian Electric’s
determinations of BTU Content



12

--------------------------------------------------------------------------------





should fall outside the ASTM reproducibility standard for ASTM test D-240, the
sealed sample in the possession of the Independent Inspector shall be provided
to an independent laboratory for an official determination, which shall be
binding upon the Parties. Seller and Hawaiian Electric shall share equally the
costs of independent tests and determinations.


3.
If Seller or Hawaiian Electric has reason to believe that the quality of Fuel
stated for a specific Delivery fails to conform to the Specifications in Article
IV or the fuel specifications in Exhibit A, that Party shall within five (5)
days after the later of the date of the completed Certificate of Quality or the
date of the final determination of BTU Content, present the other Party with
documents supporting such determination and the Parties will confer, in good
faith, on the causes for the discrepancy and shall proceed to correct such
causes and adjust the quality, if justified, for the Delivery in question. In
the event of an unresolved difference between Seller and Hawaiian Electric, the
sealed part of the representative sample in the possession of the Independent
Inspector shall be provided to an independent laboratory for an official
determination, which shall be final. Seller and Hawaiian Electric shall share
equally the cost for such independent laboratory determination.



4.
If the quality of the Fuel received by Hawaiian Electric fails to conform to the
quality Specifications, both Hawaiian Electric and Seller shall attempt to
minimize the impact of any quality problem. […]. Or, Seller may attempt to
remedy the quality problem by Delivering higher quality Fuel in a timely manner
to produce a Specifications quality blend in Hawaiian Electric’s storage tank(s)
at Hawaiian Electric’s BPTF or at Hawaiian Electric’s O’ahu generating plants.
If all such and similar efforts fail to resolve the quality problem, then
Hawaiian Electric may return non-Specifications Fuel to Seller, in which case
Seller shall replace the non-Specifications Fuel by Delivering an equal volume
of Hawaiian Electric verified on-Specifications Fuel to Hawaiian Electric in a
timely manner. Notwithstanding the preceding, Hawaiian Electric shall always
have the right to refuse Delivery of any Fuel with prior written notice to
Seller or its permitted agents if Hawaiian Electric in good faith shall have
reason to believe that the Fuel does not meet the Specifications. […].



5.
All reasonable costs and expenses concerning testing, transportation,
re-refining, and handling incurred in returning, replacing or otherwise
correcting off-Specification Fuel shall be for the account of Seller.



13

--------------------------------------------------------------------------------









Section 6.6:    Records/Right to Audit. Seller shall retain any and all
documents and records regarding the Delivery, quantity and quality of Fuel sold
and purchased under the terms of this Contract for the twelve (12) months after
the date of the invoice for such Fuel, or until any dispute regarding such
Delivery, quantity and quality is resolved. Seller shall promptly make such
records available for review to Hawaiian Electric at its request.


Section 6.7:    Inspection. Hawaiian Electric may be represented and participate
in all sampling, quality, inspection, measurements and tests of Fuel which may
be conducted pursuant to this Contract and to inspect any equipment owned or
controlled by Seller and used in determining the quantity, quality or heat
content of Fuel, provided that any such participation by Hawaiian Electric shall
not materially interfere with or otherwise disrupt such inspection, measurement
and tests conducted by Seller. Hawaiian Electric may, upon reasonable notice to
Seller and during normal business hours and at Hawaiian Electric’s expense,
inspect and audit any sample analysis of Fuel, including records and data used
in the preparation of such analysis.


Section 6.8:    Independent Inspector. Hawaiian Electric and Seller shall agree
on the Independent Inspector. All samples, measurements and determinations
samples shall be drawn, taken and made, respectively, with respect to each
designated Delivery and any other provision of this Contract shall be under the
supervision of the Independent Inspector, who shall attend designated fuel
Deliveries. Reasonable charges for services rendered by the Independent
Inspector shall be borne equally by the Companies and Seller.


Section 6.9:     Vessels. Seller shall be solely responsible for its owned,
hired or chartered vessels or barges used in connection with Marine Deliveries
hereunder, including the operation of such vessels and barges. Seller shall
ensure that such Vessels are at all times in compliance with all Law, including
the rules and regulations of the U.S. Coast Guard and the relevant port
authority, as well as pier operator’s standards for vessel acceptance quality,
pollution mitigation, required pollution liability, Protection and Indemnity
Insurance and other required insurance coverages, pier operator’s operations
manuals and accept liability for dues and other charges on said vessel or barge.
Seller shall be solely responsible for any demurrage costs or similar costs
associated with Marine Deliveries, unless such costs directly result from
Hawaiian Electric’s sole negligence or willful misconduct.


ARTICLE VII
SELLER’S REPRESENTATIONS AND WARRANTIES


Section 7.1:    Seller’s Representations and Warranties. Hawaiian Electric is
willing to purchase the Fuel on the condition that Seller agrees, represents and
warrants as follows:


(a)Ability to Supply. During the Original Term and any Extension, Seller shall
maintain in full force and effect the capability to supply Fuel sufficient to
meet Seller’s obligations under this Contract. Upon Hawaiian Electric’s
reasonable request, Seller shall provide Hawaiian Electric assurances of
Seller’s ability to perform under this Contract.


(b)Quality. All Fuel Delivered hereunder shall comply with the terms of this
Contract.


(c)Ability to Deliver. During the Original Term and any Extension for Pipeline
Deliveries, Seller shall own, lease or have the right to use facilities
sufficient to meet Seller’s Delivery obligations under this Contract.




14

--------------------------------------------------------------------------------







ARTICLE VIII
INVOICING AND PAYMENT


Section 8.1:    Invoicing.


(a)Invoices, which will show the price per physical barrel of Fuel, will be
prepared and dated following Delivery and shall be tendered from time to time
each month. Original invoices shall include full documentation, as approved by
both Parties including Certificate of Quality, report of the Independent
Inspector, and price calculation; such documentation may, however, be provided
by Seller to Hawaiian Electric separately.


(b)Invoices will be prepared and dated following Delivery of Fuel to Hawaiian
Electric and shall be sent to Hawaiian Electric at the following address:


Via e-mail to:
Wendy.Watanabe@hawaiianelectric.com and
Lara.Won@hawaiianelectric.com


Or via USPS mail to:


Hawaiian Electric Company
P.O. Box 2750
Honolulu, HI 96840-0001
Attn: Director of Fuel Operations, mailstop CIP3-IF


(c)Invoices, invoice documentation, laboratory analyses and other documents
having to do with the quality, quantity and Delivery of Fuel or otherwise with
the Fuel sold and purchased hereunder may be sent by first class mail, postage
prepaid, by electronic transmission (facsimile or email) or by personal
Delivery. The Parties may substitute other addresses upon the giving of proper
notice. Correspondence and documents of a similar nature may be sent to Seller
to the following address or as otherwise instructed:


Attn: Finance Manager
Chevron Hawaii Refinery
91-480 Malakole St.
Kapolei, HI 96707


(d)[…].


Section 8.2:    Payment.


(a)Payment of Seller’s invoices shall be made by bank wire transfer of
immediately available funds in USD. Timing of payments for sales and Deliveries
received shall be based upon […], which shall be the later of the invoice date
or, if applicable, the


15

--------------------------------------------------------------------------------





postmarked mailing date of the invoice. Due dates are dates payments are to
reach Seller. If the due date falls on a Friday, holiday or a Saturday, the
payment shall be due on the preceding business day. If such date falls on a
Sunday or a holiday falling other than on a Friday, payment shall be due the
following business day.


(b)[…].


(c)[…].


(d)The […] invoice incorporating items in dispute shall be adjusted in
accordance with the terms of Article V by subsequent invoicing or by issuing a
credit or debit with respect to the original invoice […] of receipt of the
independent laboratory determination pursuant to Article VI or other resolution
of the issue in dispute. Hawaiian Electric shall make payment for such
subsequent invoices or debits in accordance with Section 8.2. Hawaiian Electric
shall have the option to apply such credit against payments to be made
subsequent to the receipt of the credit, or if such payments are not expected to
be made […], Hawaiian Electric shall be able to receive said credit in
immediately available funds within […] of Seller’s receipt of Hawaiian
Electric’s written instructions.


Section 8.3:     Method of Payment. Payment shall be made without discount in
USD within […] from the receipt of invoice by wire transfer of immediately
available funds to such Seller bank account as designated by Seller in writing.


Section 8.4:     Credit Extension. […]




16

--------------------------------------------------------------------------------



















Section 8.5:     […]


















17

--------------------------------------------------------------------------------

































ARTICLE IX
TITLE, CUSTODY AND RISK OF LOSS


Section 9.1:    Title, Custody and Risk of Loss. Title to Fuel and the risk of
loss of Fuel Delivered by Pipeline Delivery shall pass from Seller to Hawaiian
Electric at the property line at Hawaiian Electric’s BPTF.


Section 9.2:    Seller Warranty. Seller represents and warrants to Hawaiian
Electric that, as of the date of Delivery of Fuel under this Contract, it has
good and marketable title to the Fuel sold and delivered pursuant to this
Contract, free and clear of any security interests, mortgage, pledge, liens or
other encumbrances, and that it has full right and authority to transfer such
title and effect delivery of such Fuel to Hawaiian Electric.


ARTICLE X
INSURANCE


Section 10.1: Insurance Requirements.


(a)Seller and anyone acting under its direction or control or on its behalf
shall at its own expense procure and maintain in full force and effect at all
times during the Term of this Contract the following insurance and all other
forms of insurance that may be required by any applicable Law:
1.
Marine and War Risk Hull & Machinery coverage (including 4/4ths Collision
Liability) subject to an Amount Insured not less than the full value of the
vessel.



2.
Full form Protection & Indemnity Insurance, including Excess Collision,
pollution/ environmental risk coverage, upon the vessel pursuant to a standard
Protection & Indemnity Club entry, with a Club which is a member of the
International Group of Protection and Indemnity Clubs, with minimum limits for
pollution/environmental risks to be [...] per occurrence or the maximum
commercially available, whichever is greater. Such insurance shall cover all of
the risks covered under a



18

--------------------------------------------------------------------------------





standard Lloyd’s Maritime Insurance policy, including all the denominated
“Institute Cargo Clauses” (Free of Particular Average, F.P.A. and clauses
referring to wars, strikes, riots and civil disturbances).


3.
Standard Workers Compensation and Employers Liability Insurance endorsed to be
applicable to the State of Hawaii as well as the Longshore Act, with statutory
limits for workers compensation and limits of [...] per occurrence for employers
liability.



4.
Commercial General Liability Insurance with a bodily injury and property damage
combined single limit per occurrence of at least [...].



5.
Automobile Liability Insurance on all owned, non-owned and hired vehicles used
in conjunction with the Delivery of Fuel to Hawaiian Electric with a bodily
injury and property damage combined single limit per occurrence of at least
[...].



6.
Other Coverage. Seller and anyone acting under its direction or control or on
its behalf shall at its own expense procure and maintain in full force and
effect at all times during the Term of this Contract on all owned, non-owned and
hired vehicles used in conjunction with the Delivery of Fuel to Hawaiian
Electric, any other insurance or surety bonding that may be required under the
laws, ordinances and regulations of any governmental authority, including the
Federal Motor Carrier Act of 1980 and all rules and regulations of the DOT
and/or the USDOT.



(b)[…].


















Section 10.2    Insurance Paid. Premiums for all necessary insurance policies
are included in the Delivered price of Fuel as determined in Section 5.1. No
special payments shall be made by Hawaiian Electric to Seller in respect to such
premiums.


Section 10.3:    Waiver of Subrogation. Seller and anyone acting under its
direction or control or on its behalf will cause its insurers (except for
Workers Compensation insurance) to waive all rights of subrogation which Seller
or its insurers may have against Hawaiian Electric, Hawaiian Electric’s agents,
or Hawaiian Electric’s employees.


Section 10.4:    Hawaiian Electric As Additional Insured. Insurance policies
(except for Workers Compensation insurance) providing the insurance coverage
required in this Contract will include Hawaiian Electric, Hawaiian Electric’s
agents or Hawaiian Electric’s employees as an additional insured. Coverage must
be primary in respect to the additional insured. Any other insurance carried by
Hawaiian Electric will be excess only and not contribute with this insurance.


Section 10.5:    Certificates of Insurance. Before performance of this Contract
[...], Seller shall file with Hawaiian Electric’s designated


19

--------------------------------------------------------------------------------





representative certificates of insurance, or other documentary evidence
acceptable to Hawaiian Electric, certifying that each of the foregoing insurance
coverages is in force, and further providing that Hawaiian Electric will be
given thirty (30) days’ written notice of any material change in, cancellation
of, or intent not to renew any of the required policies. Seller shall provide
new insurance certificates reflecting the required policies prior to the
expiration date of any coverage. Receipt of any certificate showing less
coverage than required is not a waiver of Seller’s obligation to fulfill the
coverage requirements.


Section 10.6:    Failure to Procure Insurance. In the event Seller fails to
procure and/or maintain an insurance as required above, an insurance fails for
any reason (including, without limitation, breach of policy condition or
warranty) and/or an insurer otherwise refuses or is unable to pay, the Party
required to procure that insurance shall be deemed an insurer or self-insurer,
shall accept and pay claims which would have otherwise been submitted to the
failed insurance and shall indemnify and hold harmless (including legal fees and
costs) the other Party of and from any loss, damage, expense, claim, liability
and/or suit resulting from such failure.


ARTICLE XI
FORCE MAJEURE


Section 11.1:      […]


20

--------------------------------------------------------------------------------









[…]




































ARTICLE XII
COMPLIANCE WITH LAWS AND REGULATIONS


Section 12.1:    Compliance with Laws and Regulations.


(a)    This Contract is subject to all applicable present and future Laws,
statutes, orders, rules, and regulations of Governmental or quasi-Governmental
Authorities having jurisdiction over the Parties. Both Parties shall fully
comply with all statutes, ordinances, rules, regulations, and requirements of
all city, county, state, federal and other applicable Governmental Authorities
which are now or may hereafter be in force.


(b)    If the Delivery or supply of Fuel pursuant to this Contract conflicts
with or is limited or prohibited by any Law or permit then to the extent of such
conflict, limitation or prohibition, Seller shall have no obligation to Deliver
or supply Hawaiian Electric with the Fuel under this Contract and Hawaiian
Electric shall have no obligation to purchase or receive the Fuel under this
Contract. Hawaiian Electric, in Hawaiian Electric’s discretion, may elect to
complete and file any and all required federal or state regulatory forms to
permit, facilitate, or enable the supply of Fuel to Hawaiian Electric under this
Contract. Seller shall fully cooperate with Hawaiian Electric in the completion
and filing of the foregoing forms. If Hawaiian Electric’s purchase, receipt or
use of Fuel pursuant to this Contract, or Hawaiian Electric’s emissions from
Hawaiian Electric’s use of Fuel conflicts with or is limited or prohibited by
any Law or permit then to the extent of such conflict, limitation or
prohibition, Hawaiian Electric shall have no obligation to purchase and receive
the Fuel under this Contract.


21

--------------------------------------------------------------------------------









Section 12.2:    Material Safety Compliance. Seller warrants that it is fully
informed concerning the nature and existence of risks posed by transporting,
storing, using, handling and being exposed to Fuel. Seller shall furnish to
Hawaiian Electric health, safety and environmental information (including
without limitation Material Safety Data Sheets, “HSE Data”) concerning health,
safety and environmental aspects of Fuel purchased by Hawaiian Electric,
including health, safety and environmental warnings, if any, required by
applicable Law. Seller shall not be entitled to rely upon such HSE Data as being
an inclusive presentation of all potential health, safety and environmental
risks associated with the Fuel to be Delivered. Seller shall furnish HSE Data
to, and otherwise inform, Seller’s nominated vessel of all such risks, and the
Master shall advise and instruct all crew, seamen and employees about the
hazards, if any, associated with Fuel, and the safe and proper methods of
handling and storing Fuel. Compliance by the Seller with recommendations in HSE
Data shall not excuse the Seller from its obligations under Article XIV and this
Section 12.2.


Section 12.3:     Permits and Licenses. Seller shall secure and pay for all
required permits and licenses, and shall comply with all federal, state and
local statutes, regulations and public ordinances applicable to this Contract,
(including the provisions of the Occupational Safety and Health Act of 1970 and
all amendments thereto, and the DOT Hazardous Materials Regulations), and shall
indemnify, defend and save Hawaiian Electric harmless from any and all
liability, fines, damage, cost and expense, including but not limited to
reasonable attorneys’ fees and costs, arising from Seller’s failure to do so.


Section 12.4:     […].


Section 12.5:    […]








22

--------------------------------------------------------------------------------









23

--------------------------------------------------------------------------------















































ARTICLE XIII
RELEASES


Section 13.1:    Spills/Environmental Pollution. In the event any spill or
discharge occurs from any of Seller’s nominated vessel, Seller’s pipeline, or
Seller’s tank utilized in the performance of this Contract, or if any spill,
discharge, or pollution damage is caused by or is threatened in connection with
the loading, transportation or Delivery of Fuel by Seller, then all regulatory
notifications and filings, as well as all efforts and costs of containment and
clean up shall be the sole responsibility of Seller, except to the extent that
such spill, discharge, or pollution damage is directly attributable to the sole
negligence, gross negligence, comparative negligence, or willful misconduct of
Hawaiian Electric in which case Hawaiian Electric shall then participate in the
efforts and costs of containment and cleanup.


Section 13.2:    Pollution Mitigation.


(a)When an escape or discharge of oil or any polluting substance occurs in
connection with or is caused by Seller’s or its agent’s vessel or occurs from or
is caused by discharging operations, Seller or its agents shall promptly take
whatever measures are necessary or reasonable to prevent or mitigate
environmental damage, without regard to whether or not said escape or discharge
was caused by the negligence or willful misconduct of Seller’s equipment or
Seller or Hawaiian Electric or others. Failing such action by Seller or its
agents, Hawaiian Electric, on Seller’s behalf, may promptly take whatever
measures are reasonably necessary to prevent or mitigate pollution damage and
notify Seller as soon as practicable thereafter of such actions. Each Party in
good faith shall keep the other advised of the nature and results of the
measures taken, and if time permits, the nature of the measures intended to be
taken.


(b)The cost of all such measures taken shall be borne by Seller except to the
extent such escape or discharge was caused or contributed to by the negligence
or willful misconduct of Hawaiian Electric, and prompt reimbursement shall be
made as appropriate; provided, however, that should Seller or its agents give


24

--------------------------------------------------------------------------------





notice to Hawaiian Electric to discontinue said measures (and to the extent
government authorities allow Hawaiian Electric to discontinue said measures) the
continuance of Hawaiian Electric’s actions will no longer be deemed to have been
taken pursuant to the provisions of this clause. Each Party in good faith shall
provide written notice to the other of such actions and measures taken.


(c)Notwithstanding any other provision in this Contract, the foregoing
provisions shall be applicable only between Seller and Hawaiian Electric and
shall not affect, as between Seller and Hawaiian Electric, any liability that
either Seller or Hawaiian Electric shall have to any third parties, including
the State of Hawaii and the U.S. Government, if either Party shall have such
liability.


Section 13.3:    Operational Contacts. Promptly following the Effective Date
(and thereafter as staffing changes warrant updates), the Parties will exchange
lists of personnel (and their contact information) who shall be immediately
contacted in the event of any accident, spill, or reportable incident incurred
under the performance of this Contract.


Section 13.4:    […].


ARTICLE XIV
INDEMNITY
Section 14.1:    Indemnity.


(a)Indemnification. Except as provided herein, each Party to this Contract shall
with respect to the other Party’s “Indemnitees” (consisting of the other Party,
its Affiliates and each of their respective directors, officers, employees,
agents, representatives, and the successors and assigns of any of the
foregoing), defend, indemnify, release, reimburse and hold harmless the
Indemnitees for, from and against any claims, demands, expenses (including
penalties, interest and reasonable attorneys’ fees), and causes of action
asserted against them by any third Person (including without limitation
employees of either Party or any Governmental Authority) for personal injury or
death, or the loss or damage to property, to the extent arising out of or
resulting from the indemnifying Party’s operations or performance hereunder
(including any failure to perform or default by the indemnifying Party), the
willful or negligent acts or omissions of the indemnifying Party, or from the
indemnifying Party’s failure to comply with Laws relevant and applicable to the
Delivery or receipt of Fuel. Where such personal injury, death or loss of or
damage to property is the result of the negligence or misconduct of both the
Parties hereto, the Parties expressly agree to indemnify in proportion to each
Party’s share of such negligence or misconduct.


(b)Notice of Claims. Each Party agrees to promptly notify the other of any
matter as to which rights are asserted under this Article XIV and to provide the
other Party with information to the extent reasonably requested and reasonable
assistance related to any such matter, including the defense thereof.


(c)Indemnitee’s Right to Control its Defense. At its election, an Indemnitee who
is entitled hereunder to a defense of a matter may control that defense
(including the selection of qualified counsel) and the Party responsible
hereunder for indemnification in the matter shall pay for and reimburse the
Indemnitee for reasonable defense expenses, including attorneys' fees,
arbitration related fees, expert witness fees and other defense costs.


(d)Survival of Provisions. The provisions of this Article XIV shall survive the
termination or expiration of this Contract to the extent they apply to events
that occurred during the Term of this Contract.
















25

--------------------------------------------------------------------------------







ARTICLE XV
DEFAULT
Section 15.1:    Default.


(a)    Breach by Seller of any of its representations and warranties in this
Contract or failure of either Party to promptly perform any obligation under
this Contract shall constitute default. If Hawaiian Electric or Seller considers
the other Party (the “Defaulting Party”) to be in default under this Contract,
such Party (the “Non-Defaulting Party”) shall give the Defaulting Party prompt
notice thereof, describing the particulars of such default. The Defaulting Party
shall thereafter have […] from the receipt of said notice in which to remedy
such default. […].


(b)    […]


(c)    The Defaulting Party shall indemnify and hold the Non-Defaulting Party
harmless from all costs and expenses, including reasonable attorneys’ fees,
incurred in connection with the enforcement of, suing for or collecting any
amounts payable by the Defaulting Party. The Defaulting Party shall indemnify
and hold harmless the Non-Defaulting Party for any damages, losses and expenses
incurred by the Non-Defaulting Party as a result of Default.


(d)    The Parties intend that this Contract and all of the transactions
hereunder shall constitute a “forward contract” under the U.S. bankruptcy code.


Section 15.2:    Limitation of Liability.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS CONTRACT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR, AND
EACH PARTY SHALL RELEASE THE OTHER PARTY FROM AND AGAINST, ANY PUNITIVE DAMAGES,
EXEMPLARY DAMAGES, LOST USE, LOSS OF PROFITS OR REVENUE, LOSS OF OPPORTUNITY,
LOSS OF PRODUCTION, OR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR
CONTINGENT DAMAGES OF ANY KIND WHETHER BASED IN CONTRACT, TORT (INCLUDING
WITHOUT LIMITATION NEGLIGENCE OR STRICT LIABILITY), WARRANTY OR OTHERWISE  WHICH
MAY BE SUFFERED BY SUCH PARTY IN CONNECTION WITH THIS


26

--------------------------------------------------------------------------------





CONTRACT; THIRD PARTY DAMAGES SUBJECT TO INDEMNIFICATION UNDER THIS CONTRACT ARE
NOT LIMITED BY THIS SECTION. 


ARTICLE XVI
NOTICE


Section 16.1:    Notices. Except as otherwise expressly provided in this
Contract, all notices shall be given in writing, by facsimile, or first class
mail, postage prepaid, to the following addresses, or such other address as the
Parties may designate by notice. Notice shall be deemed to have been delivered
upon the earlier to occur of actual receipt or two (2) days after sending.


To Seller:


Chevron Products Company
Attn: VCO Coordinator
91-480 Malakole Street
Kapolei, HI 96707-1807
Facsimile: […]


With a copy to:


Chevron Products Company
Attn: Downstream & Chemicals Law Department
6001 Bollinger Canyon Road
San Ramon, CA 94583
Facsimile: […]


To Hawaiian Electric:


Hawaiian Electric Company, Inc.
PO Box 2750
Honolulu, Hawaii 96840-0001
Attention: Director of Fuels Operations - mailstop CIP3-IF
Facsimile: […]


Section 16.2:    Routine Communications. The Parties may from time to time by
notice hereunder designate persons or parties to whom routine communications may
be directed, including via email, with a view to facilitating mutual and
expeditious performance by the Parties hereunder.


ARTICLE XVII
GENERAL PROVISIONS


Section 17.1:    Waiver and Severability. If any section or provision of this
Contract or any exhibit or rider hereto is held by any court or other competent
authority or be illegal, unenforceable or invalid, the remaining terms,
provisions, rights and obligations of this Contract shall not be affected. The
failure of a Party hereunder to assert a right or enforce an obligation of the
other Party shall not be deemed a waiver of such right or obligation. In no
event shall any waiver by either Party of any default under this Contract
operate as a waiver of any further default.




27

--------------------------------------------------------------------------------







Section 17.2:    […]


















































Section 17.3:    Conflicts of Interest. Conflicts of interest related to this
Contract are strictly prohibited. Except as otherwise expressly provided herein,
no Party, nor any director, employee, or agent of a Party shall give to or
receive from any director, employee or agent of the other Party any gift,
entertainment or other favor of significant value, or any commission, fee or
rebate. Likewise, no Party nor any director, employee or agent of a Party shall
enter into any business arrangement with any director, employee or agent of the
other Party (or any Affiliate), unless such person is acting for and on behalf
of the other Party, without prior written notification thereof to the other
Party.


(a)Option to Terminate. In the event of any violation of Section 17.3, including
any violation occurring prior to the Effective Date of this Contract which
resulted directly or indirectly in one Party’s consent to enter into this
Contract with the other Party, such Party may, at its sole option, terminate
this Contract at any time and, except for obligations to pay in full in United
States currency for the outstanding payment obligations hereunder, shall be
relieved of any further obligation under this Contract.


(b)Notice of Violation. Both Parties agree to immediately notify the other of
any violation of Section 17.3.


(c)Records. The Parties shall maintain true and correct records in connection
with their obligations under this Contract and all related transactions and
shall retain all such records for at least twenty-four (24) months after
termination of this Contract. An independent auditor appointed and paid for by
Chevron may upon reasonable notice after the Effective Date of this Contract
until twenty-four (24) months after termination of this Contract make an audit
of the records of Hawaiian Electric for the sole purpose of determining
compliance with Section 17.3. The auditor shall be advised to not reveal
information from any audit to Seller except if there has been a breach of
Section 17.3 and if so, on that topic, and nothing more.


28

--------------------------------------------------------------------------------







Section 17.4:    Applicable Law/Venue. This Contract shall be construed in
accordance with, and all disputes arising hereunder shall be determined in
accordance with, the law of the State of Hawaii, U.S.A. Hawaii shall be the
exclusive venue for any litigation arising hereunder. Each Party agrees and
consents that any dispute, litigation, action or proceeding arising out of this
Contract, however defined, shall be brought exclusively in the State of Hawaii
in a court of competent jurisdiction.


Section 17.5:    Entire Agreement/Modification. This Contract shall constitute
the entire understanding between the Parties with respect to all matters and
things herein mentioned. It is expressly acknowledged and agreed by and between
the Parties that neither Party is now relying upon any collateral, prior or
contemporaneous agreement, assurance, representation or warranty, written or
oral, pertaining to the subject matter contained herein. This Contract shall not
be modified or changed except by written instrument executed by the duly
authorized representatives of the Parties hereto.


Section 17.6:    Contract Is Not an Asset. This Contract shall not be deemed to
be an asset of either Party, and, at the option of a Party, shall terminate in
the event of any voluntary or involuntary receivership, bankruptcy or insolvency
proceedings affecting the other Party.


Section 17.7:    Status of the Parties.


(a)    Nothing in this Contract shall be construed to constitute either Party as
a joint venturer, co-venturer, joint lessor, joint operator or partner of the
other. In performing services pursuant to this Contract, Seller is acting solely
as an independent contractor maintaining complete control over its employees and
operations. Unless otherwise provided in this Contract, neither Hawaiian
Electric nor Seller is authorized to take any action in any way whatsoever for
or on behalf of the other, except as may be necessary to prevent injury to
persons or property, or, in accordance with Section 13.2, to contain, reduce or
clean up any spills that may occur.


(b)    Chevron U.S.A. Inc. concludes some of its business (including the
transactions contemplated hereunder) in the name of its division, Chevron
Products Company. So long as Seller is a division or an Affiliate of Chevron
U.S.A. Inc., Chevron U.S.A. Inc. shall be fully responsible and liable for the
performance of all of Seller’s obligations hereunder.


Section 17.8:    Headings. The headings or captions are for convenient reference
only and have no force or effect or legal meaning in the construction or
enforcement of this Contract.


Section 17.9:    Confidentiality and Non-Disclosure.


(a)Each Party may have a proprietary interest or other need for confidentiality
in information that may be furnished to the other pursuant to this Contract,
including the pricing, volume, duration or other commercial terms under this
Contract (collectively, “Confidential Information”). The Party disclosing such
information shall be referred to in this section as the “Disclosing Party,” and
the Party receiving such information shall be referred to as the “Receiving
Party.”


(b)The Receiving Party will hold in confidence and, without the consent of the
Disclosing Party, will not use, reproduce, distribute, transmit, or disclose,
directly or indirectly, the Confidential Information of the Disclosing Party
except as permitted herein. A Party may disclose Confidential Information if,
but only to the extent, the disclosure: (a) is required by Law; (b) is required
to enable a Party to enforce its rights or remedies under this Contract; (c) is
made to a Party’s officers, directors, employees, professional advisors,
independent contractors or consultants, who are subject to a duty of
confidentiality; (d) is to a third party who


29

--------------------------------------------------------------------------------





is required to maintain the confidentiality of the information under a written
confidentiality agreement and the disclosure is made in connection with a
potential (i) sale of the stock or partnership interests in a Party, or (ii)
sale or other disposition of all or substantially all of the assets or
facilities which would primarily benefit from or support performance of the
Contract; or (e) is to a third party who is required to maintain the
confidentiality of the information under Law or a written confidentiality
agreement and the disclosure is made to prospective lenders or actual lenders.
In the event Confidential Information is required to be disclosed by the
Receiving Party pursuant to Law, the Receiving Party shall disclose only that
part of the Confidential Information that it is required to disclose and shall
notify the Disclosing Party prior to such disclosure in a timely fashion in
order to permit the Disclosing Party to lawfully attempt to prevent or restrict
such disclosure should it so elect, and shall take all other reasonable and
lawful measures to ensure the continued confidential treatment of the same by
the Party to which the Confidential Information is disclosed. Without limiting
the foregoing, the Receiving Party agrees that it will exercise at least the
same standard of care in protecting the confidentiality of the Disclosing
Party’s Confidential Information as it does with its own Confidential
Information of a similar nature, but in any event, no less than reasonable care.


(c)Confidential Information for purposes of this Contract shall not include
information if and only to the extent that the Receiving Party establishes that
the information: (i) is or becomes a part of the public domain through no act or
omission of the Receiving Party; (ii) was in the Receiving Party’s lawful
possession prior to the disclosure and had not been obtained by the Receiving
Party either directly or indirectly from the Disclosing Party; or (iii) is
lawfully disclosed to the Receiving Party by a third party without restriction
on disclosure.


(d)Any provision herein to the contrary notwithstanding, Hawaiian Electric may
disclose Confidential Information to the Commission, the Consumer Advocate,
and/or any other governmental regulatory agency with notice to, but without need
of prior consent by Seller, provided that Hawaiian Electric takes reasonable
steps to obtain approval to submit the same under seal or under other procedures
designed to preserve the confidentiality of the Confidential Information.


Section 17.10:    Financial Compliance/Capital Lease/No Consolidation.


(a)    Seller shall provide or cause to be provided to Hawaiian Electric on a
timely basis, as reasonably determined by Hawaiian Electric, all information,
including but not limited to information that may be obtained in any audit
referred to below (the “Information”), reasonably requested by Hawaiian Electric
for purposes of permitting Hawaiian Electric and its parent company, Hawaiian
Electric Industries (“HEI”), to comply with the requirements (initial and
on-going) of (a) identifying variable interest entities and determining primary
beneficiaries under the accounting principles of Financial Accounting Standards
Board (“FASB”) Accounting Standards Codification (“ASC”) 810, Consolidation
(“FASB ASC 810”), (b) Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”),
(c) FASB ASC 840 Leases (“FASB ASC 840”), and (d) all clarifications,
interpretations and revisions of and regulations implementing FASB ASC 810, SOX
404, and FASB ASC 840, Securities and Exchange Commission, the Public Company
Accounting Oversight Board, Emerging Issues Task Force or other governing
agencies. In addition, if required by Hawaiian Electric in order to meet its
compliance obligations, Seller shall allow Hawaiian Electric or its independent
auditor, to audit, to the extent reasonably required. Seller’s financial
records, including its system of internal controls over financial reporting;
provided that Hawaiian Electric shall be responsible for all costs associated
with the foregoing, including but not limited to Seller’s reasonable internal
costs.


(b)If there is a change in circumstances during the Term that would trigger
consolidation of Seller’s finances on to Hawaiian Electric’s balance sheet, and
such consolidation is not attributable to Hawaiian Electric’s fault, then the
Parties will take all commercially reasonable steps, including modification of
the Contract, to eliminate the consolidation, while preserving the economic
“benefit of the bargain” to both


30

--------------------------------------------------------------------------------





Parties. Notwithstanding the foregoing, if for any reason, at any time during
the Term, Hawaiian Electric (and/or Hawaiian Electric’s Affiliates or HEI) in
their good faith analysis and sole discretion are required to consolidate Seller
into its financial statements in accordance with U.S. generally accepted
accounting principles, then Hawaiian Electric may take any and all action
necessary to eliminate consolidation, including without limitation, by
immediately terminating this Contract without fault or liability.


(c)If there is a change in circumstances during the Term that would trigger the
treatment of this Contract as a capital lease under FASB ASC 840, and such
treatment is not attributable to Hawaiian Electric’s fault, then the Parties
will take all commercially reasonable steps, including modification of the
Contract, to eliminate the capital lease treatment, while preserving the
economic “benefit of the bargain” to both Parties. Notwithstanding the
foregoing, if for any reason, at any time during the Term, Hawaiian Electric
(and/or Hawaiian Electric’s Affiliates, or HEI) in their good faith analysis and
sole discretion are required to treat this Contract as a capital lease under
FASB ASC 840, then Hawaiian Electric may take any and all action necessary to
eliminate this capital lease treatment, including without limitation, by
immediately terminating this Contract without fault or liability.


(d)Hawaiian Electric shall, and shall cause HEI to, maintain the confidentiality
of the Information as provided in this Section 17.10. Hawaiian Electric may
share the Information on a confidential basis with HEI and the independent
auditors and attorneys for Hawaiian Electric and HEI. (Hawaiian Electric, HEI,
and their respective independent auditors and attorneys are collectively
referred to in this Section 17.10 as “Recipient”). If either Hawaiian Electric
or HEI, in the exercise of their respective reasonable judgments, concludes that
consolidation or financial reporting with respect to Seller and/or this Contract
is necessary, Hawaiian Electric and HEI each shall have the right to disclose
such of the Information as Hawaiian Electric or HEI, as applicable, reasonably
determines is necessary to satisfy applicable disclosure and reporting or other
requirements and give Seller prompt written notice thereof (in advance to the
extent practicable under the circumstances). If Hawaiian Electric or HEI
disclose Information pursuant to the preceding sentence, Hawaiian Electric and
HEI shall, without limitation to the generality of the preceding sentence, have
the right to disclose Information to the Commission and the Consumer Advocate in
connection with the Commission’s rate making activities for Hawaiian Electric
and other HEI affiliated entities, provided that, if the scope or content of the
Information to be disclosed to the Commission exceeds or is more detailed than
that disclosed pursuant to the preceding sentence, such Information will not be
disclosed until the Commission first issues a protective order to protect the
confidentiality of such Information. Neither Hawaiian Electric nor HEI shall use
the Information for any purpose other than as permitted under this Section
17.10.


(e)In circumstances other than those addressed in the immediately preceding
paragraph, if any Recipient becomes legally compelled under applicable Law or by
legal process (e.g., deposition, interrogatory, request for documents, subpoena,
civil investigative demand or similar process) to disclose all or a portion of
the Information, such Recipient shall undertake reasonable efforts to provide
Seller with prompt notice of such legal requirement prior to disclosure so that
Seller may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this Section 17.10. If such protective order or
other remedy is not obtained, or if Seller waives compliance with the provisions
of this Section 17.10, Recipient shall furnish only that portion of the
Information which it is legally required to so furnish and shall use reasonable
efforts to obtain assurance that confidential treatment will be accorded to any
disclosed material.


(f)The obligation of nondisclosure and restricted use imposed on each Recipient
under this Section 17.10 shall not extend to any portion(s) of the Information
which (a) was known to such Recipient prior to receipt, or (b) without the fault
of such Recipient is available or becomes available to the general public, or
(c) is received by such Recipient from a third party not bound by an obligation
or duty of confidentiality.


31

--------------------------------------------------------------------------------









Section 17.11:    Miscellaneous. No use of the pipelines, facilities or
equipment used in connection with this Contract, shall be construed as having
been dedicated to public use, and it is hereby acknowledged by the Parties that
the owner of any pipelines used to transport Fuel under this Contract retains
the rights to determine who, other than the Parties under the terms of this
Contract, shall use said pipelines, facilities, and equipment. If any action is
taken or threatened by any Governmental Authority to declare the usage herein
granted to either Party a public use, then and in that event, the Parties shall
enter into good faith negotiations to restructure and restate the Contract
provided that such restructuring and restatement does not increase the charges
that Hawaiian Electric is obligated to pay hereunder. In the event that the
Parties are unable to agree to any such restructuring within forty (40) days
after the commencement of negotiations, either Party will have the right to
terminate this Contract effective ninety (90) days’ after giving written notice
of termination to the other Party.


Section 17.12:    Counterparts. This Contract may be executed in as many
counterparts as desired by the Parties, any one of which shall have the force
and effect of any original but all of which together shall constitute the same
instrument. This Contract may also be executed by exchange of executed copies
via facsimile or other electronic means, such as PDF, in which case - but not as
a condition to the validity of the Contract - each Party shall subsequently send
the other Party by mail the original executed copy. A Party’s signature
transmitted by facsimile or similar electronic means shall be considered an
“original” signature for purposes of this Contract.


[Signatures follow]


32

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties hereto have executed this Contract as of the day
and year first above written.




CHEVRON PRODUCTS COMPANY,
a division of Chevron U.S.A. Inc
 
 
Signature:
 
 
/s/ Billy Liu
 
 
Name: Billy Liu
Title: Hawaii VCO Coordinator
 
 
 
 
 
HAWAIIAN ELECTRIC COMPANY, INC.
 
HAWAIIAN ELECTRIC COMPANY, INC.
Signature:
 
Signature:
/s/ Jay Ignacio
 
/s/ Ronald Cox
Name: Jay Ignacio
Title: Assistant Secretary
 
Name: Ronald R. Cox
Title: Vice President, Power Supply



33

--------------------------------------------------------------------------------





EXHIBIT A
(Specifications for Fuel)


LSFO and LSFO portion of MATS Fuel


LSFO and the LSFO portion of MATS Fuel Delivered hereunder shall comply with the
following Specifications:


Test Property
Test Method
Unit Of Measure
LSFO Fuel
Min Max
Gravity @ 60 Degrees F.
ASTM D-4052
Degrees API
12
24
Viscosity
ASTM D-445,
D-2161
SSU at 210 DF
100
450
Heat Value, Gross
ASTM D-240,
D-4868
MM BTU/BBL
6.0
 
Flash Point
ASTM D-93
Degrees F.
150
 
Pour Point
ASTM D-97,
D-5949
Degrees F.
 
125
Ash
ASTM D-482
Percent, Weight
 
0.05
Sediment & Water***
ASTM D-1796
Percent, Weight
 
0.50
Sulfur
ASTM D-4294
Percent, Weight
 
0.50
Nitrogen
ASTM D-4629, D5762
Percent, Weight
 
0.50
Vanadium
ASTM D-5863,
AES, Oxford Test Method MDMET017
PPM, Weight
 
50.0
Carbon Residue
ASTM D-4530
Percent, Weight
 
[…]



Diesel and Diesel portion of MATS Fuel


Diesel and the Diesel portion of MATS Fuel Delivered hereunder shall comply with
the following Specifications:


Specification Item
Test Units
Diesel Fuel
Limits
Test Method **
Gravity @ 60°F
API, Specific Gravity
25.7 min.,
.9 max.
D1298 or D4052-86
Viscosity
@ 40C CST
1.7 - 5.5
D445, D2161
BTU content *
MM BTU/BBL
Report
Calculated or D240
Heat Value, Net*
MM BTU/BBL
Report
MM BTU/BBL
Flash Point
PM°F
140 min.
D93 or D6450
Pour Point *
°F
35min
D97
Ash
PPM, wt.
100 max.
D482
Cetane Index
 
30 min.
D4737
Carbon Residue, 10% Residuum
%, wt.
0.35 max.
D524





34

--------------------------------------------------------------------------------





Sediment & Water***
%, vol.
0.05 max.
D2709
Sulfur
%, wt.
0.10 max.
D1552, D2622 or D4294
Distillation 90% Recovered
°F
540 - 698
D86
Water by Distillation*1
PPM, wt.
Report
D95
Nitrogen*
PPM, wt.
Report
D5762 or D4629



* Seller does not provide specifications on these items. Values are typical;
they are not guaranteed.


**Use of the most recent ASTM test methods must be employed.


***Seller will provide Hawaiian Electric with certification that all Fuel sold
is less than 1% water by ASTM (D-95/D-4006).


1Note: This result shall be reported to Hawaiian Electric […] after Delivery of
the Fuel from Refinery production. For Fuel Delivered via import marine vessel,
results shall be provided […].




[End of Exhibit A]






35

--------------------------------------------------------------------------------





EXHIBIT B
(Pricing)


[…]


36

--------------------------------------------------------------------------------





[…]






37

--------------------------------------------------------------------------------





[…]


38

--------------------------------------------------------------------------------





[…]


39

--------------------------------------------------------------------------------







[…]








[End of Exhibit B]




40

--------------------------------------------------------------------------------





EXHIBIT C
(Pricing Examples)




[…]


41

--------------------------------------------------------------------------------





[…]


42

--------------------------------------------------------------------------------





[…]


43

--------------------------------------------------------------------------------







[…]


44

--------------------------------------------------------------------------------







[…]


45

--------------------------------------------------------------------------------









[…]




46

--------------------------------------------------------------------------------









[…]


47

--------------------------------------------------------------------------------





[…]




[End of Exhibit C]


















48